Citation Nr: 1704014	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-38 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel






INTRODUCTION

The Veteran served with the Alabama Army National Guard and was activated for active duty service from November 1990 to July 1991.  The Veteran also served a period of active duty for training (ACDUTRA) from May 1976 to August 1976.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The September 2006 rating decision, in pertinent part, denied a claim for an increased rating for a lumbar spine disorder. 

In May 2014, the Board remanded the claim of entitlement to a rating in excess of 20 percent for the service connected lumbar spine disability.  Thereafter, in a September 2014 rating decision, the rating for the service-connected lumbar spine disability was increased to 40 percent, effective from July 10, 2014. 

In a March 2015 decision, the Board denied a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability prior to July 10, 2014 and denied a rating in excess of 40 percent for lumbar spine disability beginning July 10, 2014.

The Veteran appealed the March 2015 decision denying a rating in excess of 20 percent for his lumbar spine disability prior to July 10, 2014 to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted a Joint Motion for Partial Remand, which served to both vacate the portion of the March 2015 decision that denied a rating in excess of 20 percent for the lumbar spine disability prior to July 10, 2014 and remand that issue back to the Board.  

In June 2016 the Board sought an opinion from a VA medical expert regarding the Veteran's claim (specifically related to functional loss due to flare-ups, in terms of limitation of motion of the lumbar spine).  A VHA opinion was provided in July 2016, and the July 2016 VHA opinion report is associated with the record.  

Finally, the Board notes that in multiple substantive appeals, the Veteran requested to appear at a hearing before the Board, either at the local VA office or by videoconference.  However, in a February 2014 statement, he withdrew all pending requests for hearings in accordance with 38 C.F.R. § 20.704 (e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, a VHA opinion was obtained in July 2016.  The July 2016 report reflects that an opinion regarding the Veteran's additional functional loss during flare-ups cannot be confirmed because real images of the 2002 lumbar spine MRI from Neurosurgical Associates of Central Alabama are not available for review.  As such, the Board finds that a remand is required in order to obtain the real images of the July 2002 private lumbar spine MRI from Neurosurgical Associates of Central Alabama.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization to for VA to obtain the real images of the July 2002 lumbar spine MRI from Neurological Associates of Central Alabama.  The AOJ should then undertake all appropriate action to obtain such records.  
      
2.  If, and only if, the real images of the July 2002 lumbar spine MRI are obtained, the RO/AMC should request a medical opinion (preferably from the same physician who provided the July 2016 VHA opinion) regarding whether the Veteran experienced any additional functional loss during flare-ups around the time of the July 2006 VA examination.  In doing so, the examiner should estimate any additional limitation of motion (in degrees) of the relevant spine segment during flare-ups.  If such information cannot be feasibly determined, the examiner should explain why.
      
If the July 2016 VHA physician is not available, another qualified examiner should be requested to provide the above opinions.
      
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
